Exhibit 10.2
Amendment Number 1
to
OEM Purchase and License Agreement
Between EMC Corporation and Brocade Communications, Inc.
OEM Agreement Number OEM 051208 Dated May 20, 2008
This Amendment Number 1 (“the Amendment”) to the OEM Purchase and License
Agreement (the “Agreement”) dated May 20, 2008 BROCADE Communications Systems,
Inc., a Delaware corporation with an office located at 1745 Technology Drive,
San Jose, California 95110, and BROCADE Communications Switzerland SarL., a
Geneva corporation with principal offices at 29 Route de l’Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland, and BROCADE Communications
Services Switzerland, SarL,, a Geneva corporation with principal offices at 29
Route de l’Aeroport, Case Postale 105, CH-1215, Geneva 15, Switzerland
(collectively, “BROCADE”), and EMC Corporation, 176 South Street, Hopkinton, MA
01748 together with its designated Subsidiaries (“EMC”), and commences on the
date accepted and executed by BROCADE (“Effective Date”).
RECITALS
WHEREAS, the parties wish to amend the Agreement so as to define the Kanban
Process as it relates to Brocade owned KanBans to be placed within EMC
designated warehouses;
NOW THEREFORE, in consideration of the above and the other respective promises
of the parties set forth herein, the parties hereto agree as follows:
1.0 Delete Sections 7.4.1 through 7.4.5 of the Agreement in its entirety and
replace with the following Sections 7.4.1 through 7.4.5:
7.4 Purchase Orders — Kanban Process
7.4.1 KanBan Order Process. The KanBan order, delivery and reschedule process
(the “KanBan Process”) established herein shall be in addition to and an
alternative to the Standard Process. EMC may order Products for placement into a
BROCADE Consignment KanBan (as defined below) subject to issuance of Quarterly
Purchase Orders and Release Notices (each as defined below); in which case the
procedures set forth below shall apply. Notwithstanding anything herein to the
contrary, EMC may continue to order Products pursuant to the order process in
Section 7.3, provided that a sixty (60) day (or less if agreed to by the
parties) advance notification in writing is provided to BROCADE.
(a) A “KanBan” shall be a supply of Products in a fixed lot size as defined by
EMC’s “KanBan Calculator Report”. EMC may increase BROCADE’s Consignment KanBan
inventory level above the quantities calculated by the KanBan Calculator Report
solely as required to fulfill EMC’s remaining current quarter material
requirements planning demand.

 



--------------------------------------------------------------------------------



 



Such increases will be made via False Pull Notices communicated to BROCADE. The
KanBan Calculator Report uses the following formula to determine bin size:
[1.5(LT)(ADD) + SS(ADD)] / EOQ, where
LT = Lead Time which is made up of BROCADE process time plus Transit time.
BROCADE process time is defined as the time from when BROCADE receives the
replenishment notice until the time Product is on BROCADE dock to be picked up
by the carrier. Transit time is the time from carrier pick up to delivery at
EMC’s dock.
ADD = Average Daily Demand is EMC’s quarterly demand quantity divided by 60
business days.
SS = Safety Stock, a pre-determined number that EMC may decide to add. Currently
Safety Stock is .5. EMC agrees that the SS number will not increase without
BROCADE’s mutual consent.
EOQ = Economic Order Quantity is determined by a specific calculation of pallet
size and shipping economies.)
Products to be stocked in:
BROCADE Consignment KanBan- BROCADE owned Products that are provided to EMC for
storage in one of the BROCADE Consignment KanBan Sites for the purpose of
on-demand fulfillment of EMC’s requirements for Products. A “BROCADE Consignment
KanBan Site” shall mean the EMC designated warehouse locations identified in
Exhibit M.
(b) EMC will establish a quarterly purchase order and BROCADE will deliver
products as detailed in EMC’s KanBan Calculator Report to the BROCADE
Consignment KanBan sites within one week of receipt of EMC’s written
authorization to do so. EMC will maintain a minimum of thirteen (13) weeks of
purchase order coverage. EMC will also issue a DSR which will include EMC’s
demand that will match EMC’s Purchase order coverage. BROCADE will fill in its
supply commitment and return the DSR to EMC within two (2) Business Days.
BROCADE will make material available to support its supply commitment within the
KanBan replenishment lead times detailed in Paragraph 7.4.1(c) below regardless
of the quantity of products actually Pulled through this KanBan Process. BROCADE
will be measured on making material available per EMC’s DSR demand and actual
release notice fulfillment lead times. EMC will communicate changes to its
demand via the DSR and update its purchase orders to match the DSR within one
(1) day of changes to the DSR demand. BROCADE will respond to DSR demand changes
within a maximum of two (2) Business Days. BROCADE will provide weekly supply
updates via the DSR between 8pm ET Friday and 12:00 noon ET each Monday that
will include any changes to BROCADE’s supply commitments and actual “make
available” quantities from the previous week. BROCADE will promptly communicate
any changes in supply commitments via the DSR. EMC’s liability is limited to the
following which shall supercede the cancellation terms set forth in
Section 7.3.3.2 above, when the parties are utilizing the KanBan process:

 



--------------------------------------------------------------------------------



 



[**] of purchase price for Products located in BROCADE’s Consignment KanBans and
replenishment notices in process that do not exceed the KanBan Calculator
Report, which Products BROCADE is unable to reallocate to another customer using
commercially reasonable efforts. EMC’s cancellation fee for such Products shall
be calculated using the purchase price in effect as of the date that such
Products were added to the BROCADE Consignment KanBan. BROCADE will use
commercially reasonable efforts to reallocate these Products and EMC will not be
charged a cancellation fee if BROCADE is successful.
EMC purchase liability is limited to 100% of EMC unique labels and manuals that
are beyond the BROCADE Consignment KanBan quantities and within [**] calendar
days of EMC’s purchase order delivery date.
EMC has no purchase liability beyond [**] calendar days of EMC’s purchase order
delivery date.
In the event that EMC’s KanBan Calculator Report reduces the total amount of
Products required in the BROCADE Consignment KanBan, then the excess in will be
stated in sheet 2 of the KanBan Calculator Report. EMC will be liable for the
excess Products detailed in sheet 2 of the KanBan Calculator Report, per terms
established above.
(c) EMC may remove only complete KanBans from a BROCADE Consignment KanBan and
shall thereby take delivery and possession of the applicable KanBan to support
its customer demand. EMC is not required to take delivery of BROCADE Consigned
KanBans until EMC has a customer sales order demand for such Products. EMC shall
Pull KanBans from the BROCADE Consignment KanBan on a first-in first-out basis.
EMC shall notify BROCADE within one (1) day after EMC physically removes a
complete KanBan from a BROCADE Consignment KanBan (each such occurrence a
“Pull”), and such notice shall be deemed a non-cancelable release order for
replacement KanBans (“Release Notice”). EMC notification will be sent to BROCADE
by 12:00 noon Eastern time every day as needed. The parties agree that pull
notifications will be sent two times per day during the last five business days
of BROCADE’s fiscal quarter, one by 12:00 noon Eastern time and one by 5 pm
Eastern time. If EMC pulls material from the BROCADE Consignment KanBan during
the last day of BROCADE’s fiscal quarter, notification will be sent per the
previously defined fiscal quarter end notification schedule above. BROCADE shall
apply the Release Notice against the then-open Quarterly Purchase Order. BROCADE
will ship Products per Releases Notices and replenish KanBans within the
following lead times:
BROCADE Consignment KanBans will be replenished and False Pull Notices delivered
within five (5) Business Days for all products from receipt of EMC’s release
notice and False Pull Notice, if within EMC’s purchase order quantities.
BROCADE Consignment KanBans will be replenished per BROCADE’s commitment via the
DSR, from receipt of EMC’s release notice if such notices are in excess of EMC’s
purchase order quantities. If EMC’s release notice exceeds BROCADE’s current
cumulative supply commitment, the BROCADE Consignment KanBan will be replenished
per the DSR overall supply commitment.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



BROCADE will respond via E-mail with confirmation of receipt, and ship date, if
within BROCADE’s supply commitment via the DSR, within two (2) normal business
hours of receipt of EMC’s release notice. BROCADE will ship a replacement KanBan
to the applicable KanBan Site for placement into the applicable BROCADE
Consignment KanBan.
(d) BROCADE shall ship BROCADE owned KanBans to be placed in a BROCADE KanBan
Queue, via Exworks BROCADE Consignment Kanban Sites for international locations
and FOB BROCADE Consignment Kanban Site for U.S. locations where “Delivery” is
defined in Section (f) below, including freight, provided that EMC has approved
the shipping method and carrier in advance. Notwithstanding the foregoing, in
the event of expedited shipments, BROCADE may choose the carrier at its sole
discretion.
(e) EMC shall provide the space for the BROCADE Consignment KanBans with the
exception of the Shannon/Cork HUB where Brocade will pay the third party
logistics provider (“3PL”) directly and include the cost in non-product
invoicing. All Products in the BROCADE Consignment KanBan shall be and remain
the property of BROCADE, until such time as they are Delivered to EMC, as
defined below. EMC will store each BROCADE Consignment KanBan in EMC’s
facilities or contract with an EMC designated 3PL to store Brocade Consignment
KanBans in a manner such that the BROCADE Consignment KanBan shall be segregated
by a clear and durable physical delineation, separating the BROCADE Consignment
KanBan from the other parts of the EMC location or EMC designated 3PL Hub and
from EMC’s other products, supplies, inventory, and equipment, and EMC or it’s
designated 3PL Hub shall conspicuously mark the area of each BROCADE Consignment
KanBan Site to indicate BROCADE’s ownership of the KanBans. EMC shall have no
right of ownership or control over the BROCADE Consignment KanBans. EMC and its
designated 3PL Hub will exercise the same degree of care to keep and maintain
the KanBans as EMC uses with respect to its own inventory. EMC and its
designated 3PL Hub will implement and maintain commercially reasonable measures
to prevent any loss, theft, damage, or destruction of the KanBans.
(f) Products contained in a BROCADE Consignment KanBan shall be deemed to be
“Delivered” to EMC for purposes of this Amendment when the Products are Pulled
by EMC or EMC’s designated 3PL. Upon Delivery, EMC shall be deemed to be in
receipt of the Products for purposes of Section 7.5.2 of the Agreement, and the
Pull date shall equal the date the Release notice was communicated to BROCADE
for purposes of Section 9 of the Agreement. BROCADE shall invoice EMC for such
Products as detailed in EMC’s or EMC’s designated 3PL’s pull release notice in
accordance with Section 5 of the Agreement. At such time, BROCADE shall also
invoice EMC for such Delivered Products on a per unit basis for the cost of
shipping, insuring, and if applicable, custom formalities for such Products, at
agreed upon rates, from BROCADE’s manufacturing facilities to the BROCADE
Consignment KanBan Site that Brocade paid directly to third parties. EMC will
pay 3PLs directly for warehousing charges associated with storing Brocade
Consignment KanBans. The only exception is the cost of warehousing BROCADE
Consignment KanBans in the Shannon Ireland Hub which shall be paid by Brocade
directly and then invoiced to EMC as part of the per unit costs described above.
Once a KanBan has been Pulled, no Product contained in such KanBan may be placed
back into any BROCADE KanBan Queue, and the Product may only be returned by EMC
in accordance with the terms set forth in Section 7 or Section 9 of the
Agreement.

 



--------------------------------------------------------------------------------



 



(g) At all times the BROCADE Consignment KanBans will be kept free by EMC from
all liens, claims, encumbrances, and interests of any kind.
(h) EMC, and its designated 3PL’s, will allow access to a BROCADE representative
to perform a count of KanBans held in each BROCADE KanBan Queue once per week at
a time scheduled no less than twenty-four (24) hours in advance to verify weekly
activity and numbers of KanBans on hand. BROCADE may, at its option, conduct an
on-site audit to verify the count of KanBans and physically inspect the KanBan
Site.
2.0 Delete Sections 7.5.2 in its entirety and replace with the following:
7.5.2 Delivery Procedures.
(a) Delivery shall be F.C.A. Origin (Incoterms 2000) for the standard purchase
order process. BROCADE shall use EMC’s designated carriers. Title to Products
(or, with respect to Software, the media bearing Software) and risk of loss of
Products shall pass to EMC upon signing of the bill of lading by EMC or EMC’s
carrier for the standard purchase and drop ship processes. EMC may modify its
routing instructions from time to time and will provide BROCADE with an updated
version of any such modified instructions. EMC shall arrange for transportation
from BROCADE’s dock to the designated ship to address. If there is any conflict
between the current version of routing instructions provided to BROCADE and the
contents of this Section 7.4, then the current routing instructions will prevail
as to EMC’s carrier and routing information. Title to the Software itself shall
at all times remain with BROCADE.
(b) Title and risk of loss for the Kanban Process shall pass to EMC upon removal
of Kanbans from BROCADE’s Consignment Kanban. Title to the Software itself shall
at all times remain with BROCADE. The cost of shipping, insuring, and if
applicable, custom formalities for such Products, at agreed upon rates, from
BROCADE’s manufacturing facilities to the BROCADE Consignment KanBan Site shall
be the responsibility of EMC.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number 1 to
OEM Purchase and License Agreement by their duly authorized representatives.
This Agreement shall not be effective until executed by Brocade and accepted by
an authorized representative of EMC.

                      Executed and agreed to:       Accepted and agreed to:    
BROCADE Communication Systems,       EMC Corporation (EMC)     Inc. “BROCADE”  
             
 
                   
By:
  /s/ Charles Leeming       By:   /s/ Trevor Schick    
 
                   

 



--------------------------------------------------------------------------------



 



                     
Name:
  Charles Leeming       Name:   Trevor Schick    
 
                   
 
                   
Title:
  VP, OEM Sales       Title:   V.P. GSCM    
 
                   
 
                    Signed & Effective Date:  1/7/09       Date:   12/22/08    
 
               
 
                    BROCADE Communication                 Switzerland, SarL    
           
 
                   
By:
  /s/ Kevin L. McKenna                
 
 
 
               
 
                   
Name:
  Kevin L. McKenna                
 
 
 
               
 
                   
Title:
  Director                
 
 
 
               
 
                   
Date:
  09-January-2009                
 
 
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT M
EMC HUBS
[**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 